COURT OF APPEALS OF VIRGINIA

Present: Judges Benton, Frank and Kelsey
Argued at Chesapeake, Virginia


RONALD WRIGHT
                                           MEMORANDUM OPINION * BY
v.   Record No. 0224-02-1                  JUDGE D. ARTHUR KELSEY
                                              NOVEMBER 19, 2002
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                      Robert W. Curran, Judge

           Charles E. Haden for appellant.

           John H. McLees, Senior Assistant Attorney
           General (Jerry W. Kilgore, Attorney General,
           on brief), for appellee.


     The appellant, Ronald Wright, claims the trial court erred

by not suppressing evidence found during a search incident to

his arrest.     The arrest, Wright argues, took place within the

curtilage of his home without the benefit of a search warrant.

Finding Wright's complaint meritless as a matter of law, we

affirm the trial court's denial of the suppression motion.

                                  I.

     On appeal from a denial of a suppression motion, we review

the evidence in the light most favorable to the Commonwealth,

giving it the benefit of any reasonable inferences.     Bass v.



     *
       Pursuant to Code § 17.1-413(A), this opinion is not
designated for publication.
Commonwealth, 259 Va. 470, 475, 525 S.E.2d 921, 924 (2000); Sabo

v. Commonwealth, 38 Va. App. 63, 69, 561 S.E.2d 761, 764 (2002).

        On November 30, 2000, the police received a report that

Ronald Wright stabbed his live-in girlfriend and assaulted her

daughter.    Police arrived at the scene of the attacks that

evening but did not make any arrests because Wright had already

left.    The girlfriend and daughter went to a local hospital for

treatment.    Arrest warrants were issued charging Wright with

malicious wounding, use of a knife in the commission of a

stabbing, assault and battery, grand larceny auto, and driving

without a license.

        The following evening, Officer Perry A. Bartels of the

Newport News Police Department visited Wright's neighborhood to

continue the investigation.    While questioning neighbors about

the incident, Bartels noticed lights on in Wright's home.

Knowing that Wright's girlfriend and her daughter —— two of the

home's three occupants —— were not staying at the house at that

time, Bartels suspected that Wright might have returned to the

home.    Bartels approached Wright's house, positioned himself in

the yard where he could view the front and side doors, called

for backup, and drew his weapon.

        A few minutes later, the lights in the house turned off and

Wright emerged from the side door.       Pointing his gun at Wright,

Bartels identified himself as a police officer and ordered

Wright to drop a bag he was carrying and place his hands in the

                                 - 2 -
air.   Wright cooperated.   Bartels held Wright at gunpoint until

the other officers arrived and then placed him under arrest.

After handcuffing Wright, Bartels turned his attention to the

bag that Wright had been carrying.       Intending to search the bag,

Bartels asked Wright whether the bag contained anything that

would concern him.   Without further prompting, Wright responded,

"Yeah, there's a gun in the bag."    Bartels then reached into the

bag and discovered a loaded, semi-automatic handgun.

       A grand jury returned an indictment charging Wright, a

convicted felon, with illegal possession of a firearm.      Shortly

before trial, Wright filed a motion to suppress all evidence

obtained by Bartels, claiming that his entry onto Wright's

private property invalidated the arrest.      In his opening remarks

to the trial judge, Wright's trial counsel conceded:      "There

were I guess warrants out for malicious wounding, assault and

battery, things of that nature which is why he was arrested."

The trial court heard testimony from Officer Bartels, who

confirmed that he had arrest warrants charging Wright with these

offenses, but did not have any search warrants.

       In his closing argument, Wright's counsel argued that the

absence of a "search warrant" rendered illegal Bartel's entry

onto Wright's property.     The prosecutor disagreed, pointing out

that the "arrest warrant" entitled Bartels to arrest Wright

"wherever he decided to secrete himself."      In reply, Wright's

counsel again insisted that Bartels "did not have a search

                                 - 3 -
warrant to enter the dwelling area.     Based on that, Your Honor,

we would submit it."   The trial judge overruled the motion,

holding that the "arrest warrant . . . takes care of it."      A

jury later found Wright guilty of possession of a firearm by a

felon, resulting in the imposition of a five-year prison

sentence.    The trial judge appointed an attorney, who was not

Wright's trial counsel, to handle Wright's appeal. 1



     1
       Appellant's opening brief did not mention the existence of
the outstanding arrest warrants or that the trial judge
specifically denied the suppression motion because of these
warrants. During oral argument before this Court, Wright's
appellate counsel suggested the omission was inadvertent and
that he did not become aware of these facts until reading the
Commonwealth's brief of appellee. Before Wright's counsel ever
saw the Commonwealth's brief of appellee, however, he received
and presumably reviewed:

     (i)      the trial transcript included in the joint
              appendix, which clearly mentioned these facts;

     (ii)     the Commonwealth's brief in opposition to the
              petition for appeal, which repeatedly mentioned
              these facts and argued that they were
              dispositive of this appeal; and

     (iii)    this Court's order of May 7, 2002, granting in
              part and denying in part the petition for
              appeal, which likewise made clear that "Bartels
              arrested appellant pursuant to arrest warrants
              for malicious wounding, use of a knife in the
              commission of a stabbing, grand larceny,
              assault and battery, and driving without a
              license."

Rule 5A:20(d) requires an appellant to provide a "clear and
concise statement of the facts that relate to the questions
presented" by the appeal. The ethical duty of candor, implicit
in Rule 5A:20(d), requires the disclosure of any obviously
material fact —— particularly one identified by the trial judge
as the basis for his ruling being challenged on appeal.

                                - 4 -
                                II.

     Though the ultimate question whether the officers violated

the Fourth Amendment triggers de novo scrutiny on appeal, the

trial court's findings of "historical fact" bind us due to the

weight we give "to the inferences drawn from those facts by

resident judges and local law enforcement officers."      Davis v.

Commonwealth, 37 Va. App. 421, 429, 559 S.E.2d 374, 378 (2002)

(citing Neal v. Commonwealth, 27 Va. App. 233, 237, 498 S.E.2d

422, 424 (1998)).   We examine the trial court's factual findings

only to determine if they are plainly wrong or devoid of

supporting evidence.   See Mier v. Commonwealth, 12 Va. App. 827,

828, 407 S.E.2d 342, 343 (1991).   If reasonable jurists could

disagree about the probative force of the facts, we have no

authority to substitute our views for those of the trial judge.

     In addition, the appellant must shoulder the burden of

showing that the trial court's decision "constituted reversible

error."   McGee v. Commonwealth, 25 Va. App. 193, 197, 487 S.E.2d

259, 261 (1997) (en banc) (citations omitted); see also Davis,

37 Va. App. at 429-30, 559 S.E.2d at 378.     "Absent clear

evidence to the contrary in the record, the judgment of a trial

court comes to us on appeal with a presumption that the law was

correctly applied to the facts."      Yarborough v. Commonwealth,

217 Va. 971, 978, 234 S.E.2d 286, 291 (1977); Oliver v.

Commonwealth, 35 Va. App. 286, 297, 544 S.E.2d 870, 875 (2001)

("The trial court's judgment is presumed to be correct."); Dunn

                               - 5 -
v. Commonwealth, 20 Va. App. 217, 219, 456 S.E.2d 135, 136

(1995).

                               III.

     Wright argues that Officer Bartels needed a search warrant

to justify his entry onto Wright's property to effect his

arrest.   This contention fails as a matter of law.   It is true

that, absent exigent circumstances or consent, the Fourth

Amendment will invalidate any warrantless police entry into a

suspect's home, whether the officer intends to conduct a search

or to arrest someone within.   See Payton v. New York, 445 U.S.

573, 586 (1980); Robinson v. Commonwealth, 31 Va. App. 479, 484,

524 S.E.2d 171, 173 (2000); Jefferson v. Commonwealth, 27

Va. App. 1, 16, 497 S.E.2d 474, 481 (1998).   It is entirely

untrue, however, that the warrant must be a search warrant.

     An officer may lawfully enter a suspect's home if the

officer has an arrest warrant for the suspect.   See Payton, 445

U.S. at 602-03.   "If there is sufficient evidence of a citizen's

participation in a felony to persuade a judicial officer that

his arrest is justified, it is constitutionally reasonable to

require him to open his doors to the officers of the law."       Id.

A properly issued arrest warrant, therefore, provides "limited

authority to enter a dwelling in which the suspect lives when

there is reason to believe the suspect is within."    Id.; see

also Barnes v. Commonwealth, 234 Va. 130, 135, 360 S.E.2d 196,

200 (1987) (police can arrest suspect residing in another's

                               - 6 -
apartment without need for search warrant); Archer v.

Commonwealth, 26 Va. App. 1, 9-10, 492 S.E.2d 826, 830-31

(1997); cf. Steagald v. United States, 451 U.S. 204, 219 (1981)

(subject of an arrest warrant cannot complain of absence of

search warrant when arrested in home of another, but residents

of home not named in warrant have Fourth Amendment protection

from search for anything other than subject of warrant).    Once

inside, however, the Fourth Amendment limits the scope of the

officer's authority —— he can search only for the suspect and,

upon finding him, perform the arrest and an incidental search.

Archer, 26 Va. App. at 9-10, 492 S.E.2d at 830.

     These principles apply to the curtilage of the home as well

as to the home itself.   The Fourth Amendment's prohibition

against warrantless searches of one's home stretches beyond the

walls of the house and embraces the home's curtilage.

Jefferson, 27 Va. App. at 16, 497 S.E.2d at 481 (citing Oliver

v. United States, 466 U.S. 170, 180 (1984)).   Encompassing both

land and structures, the curtilage comprises the area

"immediately surrounding" the home, Oliver, 466 U.S. at 180,

that is so "intimately linked" both "physically and

psychologically" to the home as to be its functional equivalent.

California v. Ciraolo, 476 U.S. 207, 213-14 (1986).

     Upon making a lawful arrest, a police officer can conduct

an incidental search of the suspect to gather weapons and search

for contraband.   United States v. Robinson, 414 U.S. 218, 224

                               - 7 -
(1973) ("It is well settled that a search incident to a lawful

arrest is a traditional exception to the warrant requirement of

the Fourth Amendment."); Commonwealth v. Brunson, 248 Va. 347,

357, 448 S.E.2d 393, 399 (1994); Clarke v. Commonwealth, 32

Va. App. 286, 296, 527 S.E.2d 484, 489 (2000).

        For these reasons, the arrest warrants provided Officer

Bartels with authority to arrest Wright within the curtilage of

his residence.    To be sure, had Bartels decided to do so, he

could have entered Wright's home and taken him into custody

there.    Bartels had a reasonable basis to believe that Wright

was present in the home and was the person who came out the side

door.    Nothing in the record, moreover, suggests that Bartels

exceeded the scope of his authority by searching Wright incident

to his arrest.

                                IV.

        Settled Fourth Amendment principles govern this appeal and

legitimate the legality of Wright's arrest.    Wright provides

neither legal authority nor persuasive argument for invalidating

his arrest because of the absence of a search warrant

authorizing entry onto his property.     We thus affirm the trial

court's denial of Wright's motion to suppress.

                                                          Affirmed.




                                 - 8 -